Case 7:19-cv-00520-JLK-RSB Document 22 Filed 08/03/20 Page 1 of 7 Pageid#: 82




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

WILBY JAMES BRANHAM,                        )
                                            )
       Plaintiff,                           )        Civil Action No. 7:19cv00520
                                            )
v.                                          )        MEMORANDUM OPINION
                                            )
TIMOTHY TRENT, et al.,                      )        By: Hon. Jackson L. Kiser
                                            )            Senior United States District Judge
       Defendants.                          )


        Wilby James Branham, a Virginia inmate proceeding pro se, filed this civil action

pursuant to 42 U.S.C. § 1983, alleging that the defendants violated his federal rights by denying

him a prayer rug. This matter is before me on defendants’ motion for summary judgment.

Having considered the record, I will deny defendants’ motion for summary judgment and refer

this matter to mediation.

                                                I.

       Branham is a Muslim inmate housed at the Lynchburg Adult Detention Center

(“LADC”). Branham states that, as part of his religious beliefs, he must pray to Allah while on

a prayer rug. In order to do that, Branham requested a prayer rug from officials at LADC and

was advised that, pursuant to policy, prayer rugs were not available, but that he could be issued

a second towel from the laundry department that he could use as a prayer rug. Branham states

that, according to his Islamic religious beliefs, a towel is not an acceptable alternative to a

prayer rug because the towel has previously been used by other inmates to dry their various

body parts and, thus, is not clean. LADC officials told Branham that a prayer rug is a “security

threat,” but Branham states that it is the same length, width, and thickness as a towel. In
Case 7:19-cv-00520-JLK-RSB Document 22 Filed 08/03/20 Page 2 of 7 Pageid#: 83




addition, Branham states that prayer rugs are sold in the commissary at Virginia Department

of Corrections (“VDOC”) facilities. LADC officials told Branham that prayer rugs are not an

approved item to be put on the commissary ordering list at LADC. As relief, Braham wants

to be allowed to buy and receive a prayer rug. Branham names Timothy Trent, Administrator

of the Blue Ridge Regional Jail Authority (“BRRJA”), which operates the LADC, and Major

Raymond Espinoza, Facility Administrator at the LADC, as defendants to the action.

       Defendants filed a motion for summary judgment, arguing that Branham has not

established that the prayer rug policy substantially burdened his religious rights, that the policy

is reasonably related to the legitimate interest in maintaining institutional security, and that the

defendants are entitled to qualified immunity.

                                                II.

       Federal Rule of Civil Procedure 56(a) provides that a court should grant summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” “As to materiality . . . [o]nly disputes over

facts that might affect the outcome of the suit under the governing law will properly preclude

the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

In order to preclude summary judgment, the dispute about a material fact must be “‘genuine,’

that is, if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id.; see also JKC Holding Co. v. Washington Sports Ventures, Inc., 264 F.3d 459, 465

(4th Cir. 2001). If, however, the evidence of a genuine issue of material fact “is merely

colorable or is not significantly probative, summary judgment may be granted.” Anderson, 477

U.S. at 250. In considering a motion for summary judgment under Rule 56, a court must view


                                               -2-
Case 7:19-cv-00520-JLK-RSB Document 22 Filed 08/03/20 Page 3 of 7 Pageid#: 84




the record as a whole and draw all reasonable inferences in the light most favorable to the

nonmoving party. See, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986); Shaw v.

Stroud, 13 F.3d 791, 798 (4th Cir. 1994).

                                               III.

       Defendants argue that Branham has not demonstrated that BRRJA’s prayer rug policy,

which is in effect at LADC, substantially burdens his religious exercise and that, nevertheless,

the policy is reasonably related to a legitimate penological interest. For the following reasons,

I will deny defendants’ motion for summary judgment on those bases.

       The First Amendment provides that “Congress shall make no law respecting an

establishment of religion, or prohibiting the free exercise thereof.” Although incarcerated, a

prisoner still “retains those First Amendment rights that are not inconsistent with his status

as a prisoner or with the legitimate penological objectives of the corrections system.” Pell v.

Procunier, 417 U.S. 822 (1974). To state a viable claim under the First Amendment, a plaintiff

must demonstrate that the defendant prison official’s actions or policies place a substantial

burden on his free exercise of his sincere religious belief. Thomas v. Review Bd. of Ind. Emp’t

Sec. Div., 450 U.S. 707, 718 (1981). A court must decide the threshold question of whether a

plaintiff sincerely held the avowed belief and whether the belief is, in a plaintiff’s own scheme

of things, religious. United States v. Seeger, 380 U.S. 163, 185 (1965). Only a personal practice

that is both sincerely held and rooted in religious belief is protected. Wisconsin v. Yoder, 406

U.S. 205, 215-16 (1972). In this case, defendants do not dispute that Branham’s religious belief

is sincere. Accordingly, I will assume, without deciding, that it is.




                                               -3-
Case 7:19-cv-00520-JLK-RSB Document 22 Filed 08/03/20 Page 4 of 7 Pageid#: 85




       A substantial burden on religious exercise occurs when a government, through act or

omission, “put[s] substantial pressure on an adherent to modify his behavior and to violate his

beliefs.” Lovelace, 472 F.3d at 187 (quoting Thomas, 450 U.S. at 718). The plaintiff bears the

initial burden of establishing that the government’s actions substantially burdened his exercise

of religion. See, e.g., Krieger v. Brown, 496 F. App’x 322, 324 (4th Cir. 2012). In conducting

the substantial burden inquiry, the plaintiff “is not required . . . to prove that the exercise at

issue is required by or essential to his religion.” Id. at 325 (citing Cutter v. Wilkinson, 544 U.S.

709, 725 n.13 (2005)). Nevertheless, “at a minimum the substantial burden test requires that

a . . . plaintiff demonstrate that the government’s denial of a particular religious . . . observance

was more than an inconvenience to one’s religious practice.” Smith v. Allen, 502 F.3d 1255,

1278 (11th Cir. 2007). No substantial burden occurs if the government action merely makes

the “religious exercise more expensive or difficult,” but fails to pressure the adherent to violate

his or her religious beliefs or abandon one of the precepts of his religion. Living Water Church

of God v. Charter Twp. of Meridian, 258 F. App’x 729, 739 (6th Cir. 2007). In his verified

complaint and attachments thereto, Branham has established that he needs a prayer rug to

pray to Allah; that the policy in effect at LADC prohibits him from obtaining a prayer rug;

and that pursuant to his beliefs, a towel previously used by other inmates, even if subsequently

laundered, is not an acceptable alternative for him to use during his prayers because it is

“unclean.” Based on this, I conclude that Branham has established that the policy imposes a

substantial burden on his religious exercise.




                                                -4-
Case 7:19-cv-00520-JLK-RSB Document 22 Filed 08/03/20 Page 5 of 7 Pageid#: 86




       If an inmate establishes a substantial burden on his sincerely held religious belief, the

next inquiry is whether the prison regulation is reasonably related to a legitimate penological

interest. Turner, 482 U.S. at 89. Whether a regulation is reasonably related depends on:

              (1) [W]hether there is a “valid, rational connection” between the
              prison regulation or action and the interest asserted by the
              government, or whether this interest is “so remote as to render
              the policy arbitrary or irrational”; (2) whether “alternative means
              of exercising the right … remain open to prison inmates,” an
              inquiry that asks broadly whether inmates were deprived of all
              forms of religious exercise or whether they were able to
              participate in other observances of their faith; (3) what impact the
              desired accommodation would have on security staff, inmates,
              and the allocation of prison resources; and (4) whether there exist
              any “obvious, easy alternatives” to the challenged regulation or
              action, which may suggest that it is “not reasonable, but is
              [instead] an exaggerated response to prison concerns.

Lovelace, 472 F.3d at 200 (citing Turner v. Safley, 482 U.S. 78, 89-92 (1987)). In weighing

these factors, the court must “respect the determinations of prison officials.” United States v.

Stotts, 925 F.2d 83, 86 (4th Cir. 1991). The prisoner carries the burden of proof under the

Turner analysis to disprove the validity of the prison regulation at issue. Overton v. Bazzetta,

539 U.S. 126, 132 (2003).

       Defendants aver that the BRRJA does not permit inmates to have prayer rugs because

they can be used to conceal contraband. Instead, inmates at LADC and other BRRJA facilities

may request a second towel that they may use for prayers. The inmates keep the extra towel

in their cells and the towel is exchanged weekly for laundry. Defendants argue that the current

policy allows them to reduce contraband at low cost, while still “providing Muslim inmates

the opportunity to use an acceptable substitute for the prayer rug.” They also argue that if

prayer rugs were allowed in their facilities, they would need “an increased officer presence to


                                             -5-
Case 7:19-cv-00520-JLK-RSB Document 22 Filed 08/03/20 Page 6 of 7 Pageid#: 87




monitor the prayer rugs and inspect the jails for contraband, which would significantly burden

the BRRJA’s financial and human resources.” Finally, defendants claim that they are “unaware

of any readily available alternative that would similarly promote the BRRJA’s goal of reducing

contraband at low cost.” In his verified complaint, Branham states that the prayer rug is the

same length, width, and thickness as the towels provided by LADC. He also states that VDOC

facilities make prayer rugs available for inmates to purchase from the commissary. Defendants

do not provide any evidence to controvert Branham’s claim that the prayer rugs and towels

are the same size and thickness. And there is no dispute that the towel, like the prayer rug,

would always be kept in Branham’s cell. It is unclear to me how a prayer rug that is the same

size and thickness as the provided towels would increase the risk of contraband or create the

need for an increased officer presence to monitor contraband in the prayer rugs, but not in

the extra towels. Accordingly, based on the evidence before me, I cannot conclude that the

policy is reasonably related to a legitimate penological interest, and thus, I will deny defendants’

motion for summary judgment on that basis.

                                                IV.

       Defendants also argue that they are entitled to qualified immunity. “The doctrine of

qualified immunity protects government officials ‘from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009)

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). However, the “defense of [qualified

immunity] is not available [in] . . . § 1983 cases against individuals where injunctive relief is

sought.” Id. at 243; see Williams v. Ozmint, 716 F.3d 801, 808 (4th Cir. 2013) (“qualified


                                               -6-
Case 7:19-cv-00520-JLK-RSB Document 22 Filed 08/03/20 Page 7 of 7 Pageid#: 88




immunity has no bearing [] on claims for prospective court action such as injunctive relief”)

(citing Rowley v. McMillan, 502 F.2d 1326, 1331 (4th Cir. 1974); Sudler v. City of New York,

689 F.3d 159, 177 (2d Cir. 2012)). Inasmuch as Branham seeks only injunctive relief, I cannot

find that defendants are entitled to qualified immunity and, therefore, will deny their motion

on that basis.

                                             V.

       For the reasons stated, I will deny defendants’ motion for summary judgment. Further,

I conclude that this action appears suitable to mediation and, thus, will refer the matter to

United States Magistrate Judge Robert S. Ballou for such mediation.

       ENTERED this 3rd day of August, 2020.




                                    ___/s/ Jackson L. Kiser_____________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                            -7-
